11 So.3d 407 (2009)
Allan SUAREZ, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D08-207.
District Court of Appeal of Florida, Third District.
May 6, 2009.
Rehearing and Rehearing En Banc Denied June 24, 2009.
Allan Suarez, in proper person.
Bill McCollum, Attorney General, and Ansley B. Peacock, Assistant Attorney General, for appellee.
Before GERSTEN, C.J., and CORTIÑAS and ROTHENBERG, JJ.
PER CURIAM.
Affirmed. See Fla. R.Crim. P. 3.850; Torres-Arboleda v. Dugger, 636 So.2d 1321, 1325-26 (Fla.1994).